DETAILED ACTION
Claims 1-19 are pending examination in this Office action.
Claims 1 and 10 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Nagarajan, et al. (US Patent 9,829,947 B1).

Regarding claim 1, Nagarajan teaches a method of improving the battery life of a mobile device [Column 2, lines 58-60; the device may be a mobile device], comprising: 
the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 5, lines 51-65] [Column 6, lines 2-5; In some implementations, a third-party content provider may elect to offer third-party content of a 'click to download' type only when the battery level of a particular user device is at a high battery level] [Fig 4, 402; receiving device state information];
receiving mobile device property data, the mobile device property data indicating one or more mobile device properties with respective mobile devices of the plurality of mobile devices [Column 4, lines 19-20; In some instances, the battery level can be ascertained based on data supplied by the user device] [Fig 4, 402; receiving device state information];
determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data [Column 5, lines 51-65] Column 4, lines 26-40]; and
modifying the plurality of content items based upon the determined relationships to generate a modified plurality of content items [Column 4, lines 26-40].

Nagarajan teaches:
[Column 5, lines 51-65] In some implementations, the content item management account categorizes battery levels by comparing them to a predetermined threshold. The battery level may be bucketized by the content item management account into categories (such as "Very Low Battery," "Low Battery," or "High Battery" categories) which are displayed to the third-party content provider.

[Column 3, lines 25-30] In some implementations, an energy level may be determined
for an energy source for the user device. In some instances, the energy level may correspond to a battery level for a battery of the user device, where the energy source corresponds to the battery. The status of the energy source, in some implementations, corresponds to the level of energy
in the energy source, e.g., the battery level.

[Column 4, lines 26-40]  In some instances, there may be situations in which a content item should not be delivered to the user device because its expected battery consumption is high enough that a user is unlikely to be interested in engaging with the content item. For instance, if the battery level of the user device indicates that the user device has only a minimal amount of remaining battery life and requires charging, then the receptiveness of the user to a content item may be determined to be low. Accordingly, delivery of a content item may be delayed or precluded until it is determined that the user is likely to be more receptive to the content item.
Alternatively, a different type of content item with a lower expected battery consumption may be delivered to the user device because the user may be more receptive to content that depletes less of the remaining battery resources.

[Emphasis added by Examiner]

Regarding claim 2, Nagarajan teaches the method according to claim 1, further comprising providing content items of the modified plurality of content items to one or more mobile devices for display [Column 3, lines 3-4; the content item(s) are displayed on a display of the user device] [Fig 2, display 234] [Column 16, lines 1-3; content items are displayed based on signal strength] [Fig 4, Column 16, lines 15-16; content items are displayed on the user device].
the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount].
Regarding claim 4, Nagarajan teaches the method of claim 1, wherein content items of the plurality of content items have associated content item properties, and wherein determining relationships between variation of battery level and content items of the plurality of content items comprises determining relationships between variation of battery level and content item properties [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].

selecting a content item property based upon the determined relationships between variation of battery level and content item properties [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
selecting content items having an associated property corresponding to the content item property [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
modifying the selected content items [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
Regarding claim 7, Nagarajan teaches the method according to claim 1, wherein each battery change indication is obtained by:
transmitting a content item to a mobile device, the content item comprising content to be displayed at the device and a script [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination];
wherein the script is arranged to cause a battery level of the mobile device to be measured at a first time and at a second subsequent time and to transmit data indicative of variation of the battery level between the first and second time to a server [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script, that may cause the processor of the device to determine one or more values indicative of the battery level, signal strength, charging, state and/or several other indicators or sensors of the device and transmit the one or more values] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination]
Regarding claim 8, Nagarajan teaches the method according to claim 7, wherein the script is embedded in the content item [Column 9, lines 25-30; the content items may include embedded information such as hyperlinks, metadata, lines machine-executable instructions (scripts), annotations, etc.].
Regarding claim 9, Nagarajan teaches the method according to  claim 1, wherein the one or more mobile device properties comprise a property of the mobile device selected from the group consisting of: a web page displayed with the content item; a data communication protocol; and a screen brightness [Column 9, lines 45-48; the resource (content item) may include a web page] [Column 9, lines 59-60; the content item request can include requesting device information (e.g., a web browser type, an operating system type, one or more previous resource request for the requesting device, one or more previous content items accessed by the requesting device] [Column 10, lines 65-68; the content provider may specify that a content item or set of content items should be selected and served when the resource, such as a web page contains matching content].
Regarding claim 10, Nagarajan teaches a computer system [Fig 2] comprising:
a memory storing processor readable instructions [Fig 2; data storage device 232]; and
one or more processors arranged to read and execute instructions [Fig 2; processor 230] stored in said memory that cause the processors to:
receive a plurality of battery change indications, each battery change indication indicating variation of battery level of a respective mobile device of a plurality of mobile devices [Column 2, lines 58-60; the device may be a mobile device] [Column 8, lines 40-41; the user device can include one or more mobile computing devices] while a respective content item of a plurality of content items is displayed on the mobile device [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 5, lines 51-65] [Column 6, lines 2-5; In some implementations, a third-party content provider may elect to offer third-party content of a 'click to download' type only when the battery level of a particular user device is at a high battery level] [Fig 4, 402; receiving device state information]:
receive mobile device property data, the mobile device property data indicating one or more mobile device properties with respective mobile devices of the plurality of mobile devices [Column 4, lines 19-20; In some instances, the battery level can be ascertained based on data supplied by the user device] [Fig 4, 402; receiving device state information]:
determine relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile
device property data [Column 5, lines 51-65] Column 4, lines 26-40]: and

a modified plurality of content items [Column 4, lines 26-40].
Regarding claim 11, Nagarajan teaches a computer readable medium carrying a computer program comprising computer readable instructions configured to cause a computer to carry out a method according to claim 1 [Column 1, lines 59-63; further implementation relates to anon-transitory computer-readable storage medium having instructions thereon that cause one or more processes to perform several operations].
Regarding claim 12, Nagarajan teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to provide content items of the modified plurality of content items to one or more mobile devices for display [Column 3, lines 3-4; the content item(s) are displayed on a display of the user device] [Fig 2, display 234] [Column 16, lines 1-3; content items are displayed based on signal strength] [Fig 4, Column 16, lines 15-16; content items are displayed on the user device].
Regarding claim 13, Nagarajan teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to associate the generated modified plurality of content items with a mobile device property, and provide the content items of the modified plurality of content items to mobile devices [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount].
Regarding claim 14, Nagarajan teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to determine relationships between variation of battery level and content item properties, wherein the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
Regarding claim 15, Nagarajan teaches the system of claim 14, wherein the processor readable instructions further comprise instructions arranged to control the computer system to:
select a content item property based upon the determined relationships between variation of battery level and content item properties [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
select content items having an associated property corresponding to the content item property [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
modify the selected content items [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
Regarding claim 17, Nagarajan teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to obtain the battery change indication by:
transmit a content item to a mobile device, the content item comprising content to be displayed at the device and a script  [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination];
wherein the script is arranged to cause a battery level of the mobile device to be measured at a first time and at a second subsequent time and to transmit data indicative of variation of the battery level between the first and second time to a server [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script, that may cause the processor of the device to determine one or more values indicative of the battery level, signal strength, charging, state and/or several other indicators or sensors of the device and transmit the one or more values] program (script) may be used to execute the battery level determination]
Regarding claim 18, Nagarajan teaches the system of claim 17, and further teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to embed the script in the content item [Column 9, lines 25-30; the content items may include embedded information such as hyperlinks, metadata, lines machine-executable instructions (scripts), annotations, etc.].
Regarding claim 19, Nagarajan teaches the system of claim 10 and Nagarajan further teaches wherein the one or more mobile device properties comprise a property of the mobile device selected from the group consisting of: a web page displayed with the content item; a data communication protocol; and a screen brightness [Column 9, lines 45-48; the resource (content item) may include a web page] [Column 9, lines 59-60; the content item request can include requesting device information (e.g., a web browser type, an operating system type, one or more previous resource request for the requesting device, one or more previous content items accessed by the requesting device] [Column 10, lines 65-68; the content provider may specify that a content item or set of content items should be selected and served when the resource, such as a web page contains matching content].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, et al. (US Patent 9,829,947 B1) in view of Freiman, et al. (US Patent Publication 2016/0021208 A1).
Regarding claim 1, Nagarajan teaches a method of improving the battery life of a mobile device [Column 2, lines 58-60; the device may be a mobile device], comprising: 
receiving a plurality of battery change indications, each battery change indication indicating variation of battery level of a respective mobile device of a plurality of mobile devices while a respective content item of a plurality of content items is displayed on the mobile device [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 5, lines 51-65] [Column 6, lines 2-5; In some implementations, a third-party content provider may elect to offer third-party content of a 'click to download' type only when the battery level of a particular user device is at a high battery level] [Fig 4, 402; receiving device state information];
receiving mobile device property data, the mobile device property data indicating one or more mobile device properties with respective mobile devices of the plurality of mobile devices [Column 4, lines 19-20; In some instances, the battery level can be ascertained based on data supplied by the user device] [Fig 4, 402; receiving device state information];
determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data [Column 5, lines 51-65] Column 4, lines 26-40]; and
modifying the plurality of content items based upon the determined relationships to generate a modified plurality of content items [Column 4, lines 26-40].

Nagarajan teaches:
[Column 5, lines 51-65] In some implementations, the content item management account categorizes battery levels by comparing them to a predetermined threshold. The battery level may be bucketized by the content item management account into categories (such as "Very Low Battery," "Low Battery," or "High Battery" categories) which are displayed to the third-party content provider.

[Column 3, lines 25-30] In some implementations, an energy level may be determined
for an energy source for the user device. In some instances, the energy level may correspond to a battery level for a battery of the user device, where the energy source corresponds to the battery. The status of the energy source, in some implementations, corresponds to the level of energy
in the energy source, e.g., the battery level.

[Column 4, lines 26-40]  In some instances, there may be situations in which a content item should not be delivered to the user device because its expected battery consumption is high enough that a user is unlikely to be interested in engaging with the content item. For instance, if the battery level of the user device indicates that the user device has only a minimal amount of remaining battery life and requires charging, then the receptiveness of the user to a content item may be determined to be low. Accordingly, delivery of a content item may be delayed or precluded until it is determined that the user is likely to be more receptive to the content item.
Alternatively, a different type of content item with a lower expected battery consumption may be delivered to the user device because the user may be more receptive to content that depletes less of the remaining battery resources.

[Emphasis added by Examiner]

Freiman similarly teaches a method of improving the battery life of a mobile device [0023], comprising: 
receiving a plurality of battery change indications, each battery change indication indicating variation of battery level of a respective mobile device of a plurality of mobile devices one or more devices];
receiving mobile device property data, the mobile device property data indicating one or more mobile device properties with respective mobile devices of the plurality of mobile devices [0032; power mode may be based on settings];
determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data [0053; application may include smartphone’s current battery level]; and
modifying the plurality of content items based upon the determined relationships to generate a modified plurality of content items [0038-0039, 0053; the power mode setting is based on the current internal battery being above or below a threshold] [0039; the application may request a lower resolution (e.g., smaller size) graphics being substituted for larger size, higher-resolution graphics.  Still photos may be substituted for video clips; or the application may modify its operations to request audio-only instead on motion video] [0049; if the mode settings indicate that a low-power power save mode is desired and that a high network bandwidth Internet connection is available, then the remote computing device 106 may modify the amount and characteristics of the content it sends to the application].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman.  Nagarajan teaches determining a battery level of one or more mobile devices and selecting appropriate content to which may be displayed on the user device based on the current battery level.  Freiman teaches another method and system for determining content based on battery level and corresponding power mode.  Additionally, Freiman teaches modifying 
Regarding claim 2, Nagarajan in view of  Freiman teaches the method according to claim 1, and Nagarajan teaches further comprising providing content items of the modified plurality of content items to one or more mobile devices for display [Column 3, lines 3-4; the content item(s) are displayed on a display of the user device] [Fig 2, display 234] [Column 16, lines 1-3; content items are displayed based on signal strength] [Fig 4, Column 16, lines 15-16; content items are displayed on the user device].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 3, Nagarajan in view of  Freiman teaches the method according to claim l, and Nagarajan teaches wherein the generated modified plurality of content items is associated with a mobile device property, and further comprising providing the content items of the modified plurality of content items to mobile devices based upon the associated mobile device property and properties associated with the mobile devices [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount].

Regarding claim 4, Nagarajan in view of  Freiman teaches the method of claim 1, and Nagarajan teaches wherein content items of the plurality of content items have associated content item properties, and wherein determining relationships between variation of battery level and content items of the plurality of content items comprises determining relationships between variation of battery level and content item properties [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 5, Nagarajan in view of  Freiman teaches the method according to claim 4, and Nagarajan teaches wherein modifying the plurality of content items comprises:
the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
selecting content items having an associated property corresponding to the content item property [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
modifying the selected content items [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
Freiman further teaches where each of the selected content items are modified [0038-0039, 0053; the power mode setting is based on the current internal battery being above or below a threshold] [0039; the application may request a lower resolution (e.g., smaller size) graphics being substituted for larger size, higher-resolution graphics.  Still photos may be substituted for video clips; or the application may modify its operations to request audio-only instead on motion video] [0049; if the mode settings indicate that a low-power power save mode is desired and that a high network bandwidth Internet connection is available, then the remote computing device 106 may modify the amount and characteristics of the content it sends to the application].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 7, Nagarajan in view of  Freiman teaches the method according to claim 1, and Nagarajan teaches wherein each battery change indication is obtained by:
transmitting a content item to a mobile device, the content item comprising content to be displayed at the device and a script [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination];
wherein the script is arranged to cause a battery level of the mobile device to be measured at a first time and at a second subsequent time and to transmit data indicative of variation of the battery level between the first and second time to a server [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script, that may cause the processor of the device to determine one or more values indicative of the battery level, signal strength, charging, state and/or several other indicators or sensors of the device and transmit the one or more values] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination]
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
the content items may include embedded information such as hyperlinks, metadata, lines machine-executable instructions (scripts), annotations, etc.].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 9, Nagarajan in view of  Freiman teaches the method according to  claim 1, and Nagarajan teaches wherein the one or more mobile device properties comprise a property of the mobile device selected from the group consisting of: a web page displayed with the content item; a data communication protocol; and a screen brightness [Column 9, lines 45-48; the resource (content item) may include a web page] [Column 9, lines 59-60; the content item request can include requesting device information (e.g., a web browser type, an operating system type, one or more previous resource request for the requesting device, one or more previous content items accessed by the requesting device] [Column 10, lines 65-68; the content provider may specify that a content item or set of content items should be selected and served when the resource, such as a web page contains matching content].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 10, Nagarajan teaches a computer system [Fig 2] comprising:
a memory storing processor readable instructions [Fig 2; data storage device 232]; and
processor 230] stored in said memory that cause the processors to:
receive a plurality of battery change indications, each battery change indication indicating variation of battery level of a respective mobile device of a plurality of mobile devices [Column 2, lines 58-60; the device may be a mobile device] [Column 8, lines 40-41; the user device can include one or more mobile computing devices] while a respective content item of a plurality of content items is displayed on the mobile device [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 5, lines 51-65] [Column 6, lines 2-5; In some implementations, a third-party content provider may elect to offer third-party content of a 'click to download' type only when the battery level of a particular user device is at a high battery level] [Fig 4, 402; receiving device state information]:
receive mobile device property data, the mobile device property data indicating one or more mobile device properties with respective mobile devices of the plurality of mobile devices [Column 4, lines 19-20; In some instances, the battery level can be ascertained based on data supplied by the user device] [Fig 4, 402; receiving device state information]:
determine relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile
device property data [Column 5, lines 51-65] Column 4, lines 26-40]: and
modify the plurality of content items based upon the determined relationships to generate
a modified plurality of content items [Column 4, lines 26-40].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
further implementation relates to anon-transitory computer-readable storage medium having instructions thereon that cause one or more processors to perform several operations].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 12, Nagarajan in view of  Freiman teaches the system of claim 10, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to provide content items of the modified plurality of content items to one or more mobile devices for display [Column 3, lines 3-4; the content item(s) are displayed on a display of the user device] [Fig 2, display 234] [Column 16, lines 1-3; content items are displayed based on signal strength] [Fig 4, Column 16, lines 15-16; content items are displayed on the user device].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 13, Nagarajan in view of  Freiman teaches the system of claim 10, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to associate the generated modified plurality of content items with a mobile device property, and provide the content items of the modified plurality of content items to mobile devices [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount].

Regarding claim 14, Nagarajan in view of  Freiman teaches the system of claim 10, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to determine relationships between variation of battery level and content item properties, wherein the content items of the plurality of content items have associated content item properties [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 15, Nagarajan in view of  Freiman teaches the system of claim 14, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to:
the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
select content items having an associated property corresponding to the content item property [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)];
modify the selected content items [Column 5, lines 51-65] [Column 4, lines 26-40] [Column 6, lines 8-11; the third party content being offered may correspond to the battery level of the user device so as to avoid inconveniencing the user by depleting a remaining charge amount] [Column 19, lines 40-42; if battery level is low, only a very low-consumption content item may be displayed] [Column 19, lines 37-40; if the charging state data indicates that the user device is not charged and the battery is low, then the method may include filtering and selection of an appropriate low-consumption content item.] [Column 17, lines 55-63; For instance, if a third-party content provider prefers to not serve a content item when a battery level of a device is below a predetermined level (e.g., below 10%,), then the value for the content item may be set to O to prevent the content item from being selected. In other implementations, an alternative content item of the content item provider may be selected (e.g., a corresponding text content item of the content item provider may be selected instead of a rich media content item)].
Freiman further teaches where each of the selected content items are modified [0038-0039, 0053; the power mode setting is based on the current internal battery being above or below a threshold] [0039; the application may request a lower resolution (e.g., smaller size) graphics being substituted for larger size, higher-resolution graphics.  Still photos may be substituted for video clips; or the application may modify its operations to request audio-only instead on motion video] [0049; if the mode settings indicate that a low-power power save mode is desired and that a high network bandwidth Internet connection is available, then the remote computing device 106 may modify the amount and characteristics of the content it sends to the application].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 17, Nagarajan in view of  Freiman teaches the system of claim 10, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to obtain the battery change indication by:
transmit a content item to a mobile device, the content item comprising content to be displayed at the device and a script  [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination];
wherein the script is arranged to cause a battery level of the mobile device to be measured at a first time and at a second subsequent time and to transmit data indicative of variation of the battery level between the first and second time to a server [Column 13, lines 10-15; the data for the requested resource (data for requested resource is a content item) may include code or a piece of code, such as a JavaScript script, that may cause the processor of the device to determine one or more values indicative of the battery level, signal strength, charging, state and/or several other indicators or sensors of the device and transmit the one or more values] [Column 22, lines 53-65; program (script) may be used to execute the battery level determination]

Regarding claim 18, Nagarajan in view of  Freiman teaches the system of claim 17, and Nagarajan teaches wherein the processor readable instructions further comprise instructions arranged to control the computer system to embed the script in the content item [Column 9, lines 25-30; the content items may include embedded information such as hyperlinks, metadata, lines machine-executable instructions (scripts), annotations, etc.].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.
Regarding claim 19, Nagarajan in view of  Freiman teaches the system of claim 10 and Nagarajan further teaches wherein the one or more mobile device properties comprise a property of the mobile device selected from the group consisting of: a web page displayed with the content item; a data communication protocol; and a screen brightness [Column 9, lines 45-48; the resource (content item) may include a web page] [Column 9, lines 59-60; the content item request can include requesting device information (e.g., a web browser type, an operating system type, one or more previous resource request for the requesting device, one or more previous content items accessed by the requesting device] [Column 10, lines 65-68; the content provider may specify that a content item or set of content items should be selected and served when the resource, such as a web page contains matching content].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Freiman for the same reasons as disclosed above.




Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, et al. (US Patent 9,829,947 B1) in view of Shirrif, et al. (US Patent Publication 2011/0301890 A1).
Regarding claim 6, Nagarajan teaches the method according to claim 1, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a machine learning model [Column 7, lines 19-20].  However, Nagarajan does not explicitly teach that the model is a regression model. 
However, Shirrif teaches another system for use with mobile devices, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a regression model [0034, 0058, 0061; reporting module may generate a report including a linear regression of percentage of battery life versus time based on a common usage pattern] [Figs 7-11].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagarajan and Shirrif.  Nagarajan teaches determining a battery level of one or more mobile devices and selecting appropriate content to which may be displayed on the user device based on 
Regarding claim 16, Nagarajan teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to determine relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data by processing the plurality of battery change indications and the mobile device property data using a machine learning model [Column 7, lines 19-20].  However, Nagarajan does not explicitly teach that the model is a regression model.
However, Shirrif teaches another system for use with mobile devices, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a regression model [0034, 0058, 0061; reporting module may generate a report including a linear regression of percentage of battery life versus time based on a common usage pattern] [Figs 7-11].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shirrif with Nagarajan for the same reasons as disclosed above.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan, et al. (US Patent 9,829,947 B1) in view of Freiman, et al. (US Patent Publication 2016/0021208 A1) and further in view of Shirrif, et al. (US Patent Publication 2011/0301890 A1).
Regarding claim 6, Nagarajan in view of Freiman teaches the method according to claim 1, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a machine learning model [Column 7, lines 19-20].  However, Nagarajan in view of Freiman does not explicitly teach that the model is a regression model. 
However, Shirrif teaches another system for use with mobile devices, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a regression model [0034, 0058, 0061; reporting module may generate a report including a linear regression of percentage of battery life versus time based on a common usage pattern] [Figs 7-11].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shirrif with Nagarajan and Freiman.  Nagarajan teaches determining a battery level of one or more mobile devices and selecting appropriate content to which may be displayed on the user device based on the current battery level.  Freiman teaches another method and system for determining content based on battery level and corresponding power mode.  Additionally, Freiman teaches modifying a specific piece of content (i.e., changing resolution, audio-only 
Regarding claim 16, Nagarajan in view of Freiman teaches the system of claim 10, wherein the processor readable instructions further comprise instructions arranged to control the computer system to determine relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data by processing the plurality of battery change indications and the mobile device property data using a machine learning model [Column 7, lines 19-20].  However, Nagarajan in view of Freiman does not explicitly teach that the model is a regression model.
However, Shirrif teaches another system for use with mobile devices, wherein determining relationships between variation of battery level and content items of the plurality of content items based upon the plurality of battery change indications and the mobile device property data comprises processing the plurality of battery change indications and the mobile device property data using a regression model [0034, 0058, 0061; reporting module may generate a report including a linear regression of percentage of battery life versus time based on a common usage pattern] [Figs 7-11].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shirrif with Nagarajan and Freiman for the same reasons as disclosed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arscott, et al. (US Patent Publication 2015/0227445 A1); diagnosing battery behavior and adjusting content items based on the battery behaviour [0028, 0040-0041, Fig 5]
Padidar, et al. (US Patent 10,423,514 B1); teaches automatically classifying apps based on battery consumption [Abstract]
Hassan (US Patent 9,049,582 B1); teaches using regression techniques to analyze battery levels and make content decisions [Column 8, lines 38-46; based on battery levels, network element 126 may determine via linear or regression analysis, for example an average battery efficiency factor of devices similar to communication device 102 when executing specific software applications]
Tripathi, et al. (US Patent Publication 2020/0410049 A1) teaches selecting content based on a battery charge level [0018; the selection of the presentation template, and thus the determination of the manner in which the content item is to be displayed is based on the battery charge level] [0056; the selecting of the present template is further based on one or more of the following factors that address the technical characteristics of the computing device of the user to whom the content item is to be displayed . . .a battery charge level…]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115